      Case 3:18-cv-00699-CWR-FKB Document 21 Filed 11/19/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


KENDRICK MONICE JONES, # 100622                                                        PLAINTIFF

VERSUS                                             CIVIL ACTION NO. 3:18CV699-CWR-FKB

CENTURION HEALTHCARE SERVICES,
JOHN AND JANE DOES, and DR.
FRAZIER                                                                            DEFENDANTS


     ORDER DENYING COUNSEL AND REQUIRING PLAINTIFF TO RESPOND

       BEFORE THE COURT are pro se Plaintiff Kendrick Monice Jones’s Motions to Appoint

Counsel [12, 20]. Jones is a pretrial detainee at the Lauderdale County Detention Facility, and

he challenges the conditions of his prior confinement. He moves for appointment of counsel in

this case. The Court has considered Plaintiff’s submissions and the relevant legal authority.

       “There is no automatic right to the appointment of counsel” in a civil case. Salmon v.

Corpus Christi Indep. Sch. Dist., 911 F.2d 1165, 1166 (5th Cir. 1990). Title 28 U.S.C. §

1915(e)(1) authorizes federal courts only to request an attorney to represent a person unable to

afford counsel; it does not authorize the Court to make coercive appointments of counsel.

Mallard v. U.S. Dist. Ct. for the S.D. Iowa, 490 U.S. 296, 310 (1989). Indigent litigants in

federal civil rights cases generally possess no constitutional or statutory right to appointed

counsel. Salmon, 911 F.2d at 1166; Jackson v. Cain, 864 F.2d 1235, 1242 (5th Cir. 1989); Cupit

v. Jones, 835 F.2d 82, 86 (5th Cir. 1987). A trial court is not required to appoint counsel for an

indigent party in a civil rights lawsuit unless the case presents exceptional circumstances. Freeze

v. Griffith, 849 F.2d 172, 175 (5th Cir. 1988).
      Case 3:18-cv-00699-CWR-FKB Document 21 Filed 11/19/18 Page 2 of 4



       Although no comprehensive definition of “exceptional circumstances” is practical, the

existence of such circumstances will necessarily turn on two basic considerations: (1) the type

and complexity of the case and (2) the abilities of the individual bringing it. Id.; Good v. Allain,

823 F.2d 64, 66 (5th Cir. 1987); Feist v. Jefferson Cnty. Comm’rs Ct., 778 F.2d 250, 253 (5th

Cir. 1985); Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982). The Fifth Circuit Court of

Appeals has directed trial courts to consider whether the appointment of counsel would be of

service not only to Plaintiff, but also the Court and Defendants, through “sharpening the issues,

shaping the examination of witnesses, and, thus shortening the trial and assisting in a just

determination.” Feist, 778 F.2d at 253. Moreover, the Court has been given considerable

discretion in determining whether to appoint counsel. Ulmer, 691 F.2d at 213. Having reviewed

the record, the Court finds that there are no “exceptional circumstances” requiring the Court to

grant Jones’s motions.

       In this case, Jones complains of an alleged denial of medical treatment. This issue is not

complex; rather, this case presents the type of issue litigated regularly in this Court by pro se

prisoner plaintiffs. Additionally, Jones’s pleadings to date have been well presented. It is clear

that he is able to communicate his position to the Court and appears capable of investigating his

case. There is no indication yet that counsel is needed to help in the administration and just

determination of this cause. Therefore, counsel will not be appointed at this juncture of the

proceedings.

       Additionally, the Court has considered and liberally construed the pleadings and is of the

opinion that more information is needed in order to assess the case. Accordingly, Jones shall

respond, in writing, to the following:

       (1)     How did Centurion Healthcare Services violate your constitutional rights?



                                                  2
      Case 3:18-cv-00699-CWR-FKB Document 21 Filed 11/19/18 Page 3 of 4



       (2)    How did Dr. Frazier violate your constitutional rights?

       (3)    Provide the (a) name and (b) address of each person you claim denied you
              medical treatment, and (c) explain how he or she did so.

       (4)    Are you claiming you were subjected to unsanitary conditions? If so,
              provide the (a) name and (b) address of each person you claim subjected
              you to unsanitary conditions, and (c) explain how he or she did so.

       (5)    Are you claiming you were denied dental treatment? If so, provide the (a)
              name and (b) address of each person you claim denied you dental
              treatment, and (c) explain how he or she did so.

       (6)    Are you claiming your mail was censored? If so, provide the (a) name and
              (b) address of each person you claim censored your mail, and (c) explain
              how he or she did so.

       (7)    Are you claiming a denial or water? If so, provide the (a) name and (b)
              address of each person you claim denied you water, and (c) explain how
              he or she did so.

       (8)    Are you claiming a denial of adequate food? If so, provide the (a) name
              and (b) address of each person you claim denied you adequate food, and
              (c) explain how he or she did so.

       (9)    Are you claiming retaliation? If so, provide (a) name and (b) address of
              each person you claim retaliated against you, and (c) explain how he or
              she did so.

       (10)   Are you claiming wrongful incarceration? If so, provide the (a) name and
              (b) address of each person you claim wrongfully incarcerated you, and (c)
              explain how he or she did so.

       (11)   Are you claiming a denial of mental health treatment? If so, provide the
              (a) name and (b) address of each person you claim denied you mental
              health treatment, and (c) explain how he or she did so.

The responses shall be filed with the Court no later than December 3, 2018.

       IT IS THEREFORE ORDERED that pro se Plaintiff Kendrick Monice Jones’s

Motions to Appoint Counsel [12, 20] should be, and are hereby, DENIED.




                                               3
      Case 3:18-cv-00699-CWR-FKB Document 21 Filed 11/19/18 Page 4 of 4



       IT IS FURTHER ORDERED that Plaintiff shall file a response consistent with this

Order no later than December 3, 2018. Failure to timely comply with any order of the Court

may result in the dismissal of the case.

       SO ORDERED, this the 19th day of November, 2018.

                                           s/ F. Keith Ball
                                           UNITED STATES MAGISTRATE JUDGE




                                             4
